 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarden Fashions, Inc., and Timely Sportswear, Inc.;Kingston Sportswear, Inc; Crystal Sportswear,Inc.; Bing Fin Chang a/k/a Barry Chang and OllieBrabham. Case 2-CA-13104August 2, 1977SUPPLEMENTAL DECISION ANDORDER'BY MEMBERS JENKINS, MURPHY, ANDWALTHEROn March 17, 1977, Administrative Law JudgeSidney J. Barban issued the attached SupplementalDecision in this proceeding. Thereafter, GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge failed to grantGeneral Counsel's Motion for Summary Judgmentagainst Respondent Crystal Sportswear, Inc., on theground that General Counsel conceded on the recordthat Crystal Sportswear went out of business beforethe backpay specification in this case issued. Aftercareful consideration of the record, we find merit inGeneral Counsel's exception to this determination.The record shows that early in the proceedingGeneral Counsel stated that Crystal Sportswear, Inc.,was no longer in existence. It is not clear whatGeneral Counsel intended by this statement. How-ever, at a subsequent point in the hearing and in hisbrief he renewed his Motion for Summary Judgmentagainst Respondent Crystal. In any event, GeneralCounsel's factual assertion (not entered into as amatter of stipulation) was devoid of evidentiary valueand did not prejudice Respondent Crystal (whichmade no appearance at the proceeding). According-ly, since we are in agreement with the AdministrativeLaw Judge that Crystal Sportswear, Inc., wasproperly served by service upon its incorporator anddesignated agent, and since Respondent Crystal hasfailed to file an answer to the backpay specification,we shall grant General Counsel's summary judgmentmotion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor231 NLRB No. 9Relations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dents, Garden Fashions, Inc. and Timely Sportswear,Inc.; Kingston Sportswear, Inc.; Crystal Sportswear,Inc.; and Bing Fin Chang a/k/a Barry Chang, NewYork, New York, their officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:Insert "Crystal Sportswear, Inc." after "KingstonSportswear, Inc." and before "Bing Fin Chang a/k/aBarry Chang" in the Administrative Law Judge'sSupplemental Order.1 The Board's original Decision and Order is reported at 214 NLRB 766(1974).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at New York, New York, on September20 and October 13, 1976, upon a backpay specificationdated August 18, 1976, as amended at the hearing, issuedpursuant to an Order of the National Labor RelationsBoard against Garden Fashions, Inc. and Timely Sports-wear, Inc., and their officers, agents, successors, andassigns. (214 NLRB 766)1In the backpay specification (par. VII), it is alleged thaton or about May 10, 1974, Garden and Timely ceased tooperate their plant at 307 Canal Street, New York City,and that since that time Crystal Sportswear, Inc., KingstonSportswear, Inc., Barry Chang,2 and Morris Youshah atvarious times have operated said plant and engaged insubstantially the same business operations, with substan-tially the same employees and supervisors, as Garden andTimely had been engaged in.Answers to the backpay specification were filed byChang and Youshah only. During the hearing, GeneralCounsel made Motions for Summary Judgment (a) as toGarden, Timely, Kingston, and Crystal on the ground thatthese parties did not file answers to the specification anddid not make an appearance at the hearing, and (b) as toChang and Youshah on the ground that their answers wereinsufficient under the Board's Rules and Regulations. Forreasons discussed hereinafter, General Counsel's motionswere granted as to all parties except Crystal and Youshah.As has been noted, General Counsel has since withdrawnhis contention that Youshah is subject to the backpayspecification.I The Board's Order was enforced by the Court of Appeals for theSecond Circuit, which granted the Board's motion for summary entry ofjudgment which was filed on July 22, 1976, in Docket 76-4161.2 The spelling of Chang's name has been corrected in accordance withhis signature on documents in the record. The backpay specification alsonamed Morris Youshah (name also corrected), but by motion datedNovember 11, 1976 (included in the record as ALJ Exh. I), General Counselrequested that the specification and notice of hearing in this matter as toYoushah be withdrawn. That motion is hereby granted.72 GARDEN FASHIONS, INC.By motion received on January 10, 1977, GeneralCounsel seeks to amend the backpay specification. Thiswill be dealt with hereinafter.Upon the entire record in this case, and after dueconsideration of the briefs filed by General Counsel and byPhillip G. Klein, Esq., who, though he stated an appear-ance at the hearing only for Youshah and Chang, filed abrief on behalf of all the above-named Respondents andYoushah, I make the following:FINDINGS AND CONCLUSIONSA. The Problem of Service of ProcessFrom the outset of this case before the Board there hasbeen a problem with service of process upon the Respon-dents involved. These Respondents are employers, oralleged employers, who operate in the Chinatown area ofNew York City as contractors in the garment industry,sewing articles of clothing for manufacturers who cut thegarments and presumably thereafter finish them. Theabove-named Charging Party, Brabham, was employed asa sewing machine operator by Garden and Timely, whichwere found by the Board in the prior proceeding in thismatter to "constitute a single integrated business enter-prise."1. The prior proceedingAs set forth in the Board's Decision in the priorproceeding in this matter, the original charge was served onRespondent Garden by registered mail at the address listedin its certificate of incorporation, but was returned marked"moved, left no address." A Board agent thereaftereffected service by delivering a copy of the chargepersonally to Chang, apparently at the same address.Chang advised the agent of the name of the attorney forGarden and Timely (Phillip G. Klein). On the basis of therecord before it, the Board found that Chang was "aresponsible party in charge of a substantial phase ofRespondents' operations sufficient to be a managing orgeneral agent for service of process under sec. 4(dX3) of theFederal Rules of Civil Procedure [citations omitted ]."A copy of the original complaint was sent by registeredmail to Garden and to the attorney. Neither the complaintnor the return receipt addressed to Garden was returned.The Board describes subsequent problems with service asfollows (214 NLRB at 766):The first amended charge was filed January 4, 1974,naming Respondent Timely, in addition to RespondentGarden, as committing the unfair labor practicesalleged above. The scenario set forth above wasreenacted to effect service of this charge, including themarking of the return envelope "moved, left noaddress" and the eventual personal service on Respon-dents by the Board agent. With minor variations, it wasrepeated with each additional document, including the:I The articles of incorporation of both Garden and Kingston providethat "The Secretary of State is designated as agent of the corporation uponwhom process against it may be served. The post office address to which thesecond amended charge, the amended complaint, andthe instant Motion for Summary Judgment.Respondents' attorney thereafter had several contactsand communications with the Board in some of which hepurportedly represented the Respondents and in some ofwhich he stated that he had not yet been retained. Noanswer was filed by Respondents to the complaint. TheBoard, inter alia, ordered the Respondents Garden andTimely and their officers, agents, successors, and assigns,to reinstate the Charging Party, Brabham, to her former orsubstantially equivalent position, and to make her wholefor losses suffered by reason of the discrimination againsther. As noted above, the Board's Order has been enforcedby a judgment of the Court of Appeals for the SecondCircuit.2. The present proceedingAccording to General Counsel's Exhibit 2A, which isentitled "Affidavit of Service of Backpay Specification andNotice of Hearing," those documents were served bypostpaid registered mail on August 18, 1976, on Garden,Kingston, and Chang at 307-309 Canal Street, New YorkCity,3and on Phillip G. Klein, Esq., at his office in NewYork City. Klein is shown to have been the incorporator ofboth Garden and Kingston. Although this "affidavit ofservice" was duly signed by "Alfred Sussman," anapparent agent of the Regional Director of the Board, it isnoted that the document is not verified, as required by theBoard's Rules and Regulations. It also does not haveattached the customary registered return receipts.General Counsel's Exhibit 2B is a second copy of thedocument received as General Counsel's Exhibit 2A, uponwhich is written that Gerald H. Moscola, secretary to theRegional Director, on September 1, 1976, mailed thebackpay specification and notice of hearing by regular mailto Kingston, Garden, and Chang, "after they came backfrom being registered." This again is not verified, but wasconfirmed by an oral statement of General Counsel at thehearing. It is well established that "[o]fficial action bypublic officers, including judicial proceedings, are pre-sumed to have been regularly and legally performed."McCormick, Handbook of the Law of Evidence, p. 807 (2ded., 1972). I therefore find that the Board agents performedtheir duties as stated.However, there is no dispute that Chang and attorneyKlein received service of the Board's process, for Changfiled an answer to the specification (discussed hereinafter),which was prepared by Klein, who also appeared at thehearing on the specification on behalf of Chang. Further,the record shows and I find that Chang has been regularlyengaged at the 307-309 Canal Street address, up until atleast a week before October 13, 1976, in the sameoperations as has been described above, and that theseoperations have been continuously carried on at thoseSecretary of State shall mail a copy of any process against the corporationserved upon him is 307 Canal Street ... City and State of New York10013."73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremises, with substantially the same work force and withthe same people in charge.4Attorney Klein confirmed that, at the time of theirincorporation, both Garden and Kingston were located at307-309 Canal Street in New York City. He first declinedon the basis of attorney-client relationship to state whetherGarden had moved from that location, and then stated thathe knew that both Garden and Kingston had moved, butdeclined to adduce evidence in support of that assertion.With respect to Crystal, its articles of incorporationprovide that service may be made on the secretary of stateof New York who shall serve Phillip G. Klein at his NewYork office, Klein being designated to accept such servicefor the corporation. However, General Counsel concededon the record that Crystal went out of existence before thespecification in this case was issued.3. ConclusionsFrom the above, and upon the record as a whole, I findthat the proper place for service upon Garden, Timely, andKingston during the times material here was 307-309Canal Street, New York City, and that proper service onCrystal, if it had continued in existence, would have beenmade upon Klein. I reject Klein's argument that properservice could have been made only on the secretary of statewho would then mail process to the persons and places towhich the Board mailed process in the first place.Both Section 11(4) of the Act and Section 102.112 of theBoard's Rules and Regulations provide, inter alia, forservice by registered mail. It is also clear that service ofprocess may not be avoided by willful refusal to acceptregistered mail. The Board, in Pasco Packing Company, 115NLRB 437, 438 (1956) held that in authorizing service byregistered mail what Congress intended was "that the PostOffice Department tender the registered process to theaddressee," stating further:Manifestly if Respondent, by its wilful refusal to acceptregistered mail, clearly labeled as originating in theBoard's Regional Office, can thwart service of process,and require the Regional Director to effectuate serviceof process by one of the more cumbersome alternativemethods listed in Section 11(4) of the Act, then theprovision authorizing service by registered mail, be-comes a dead letter with respect to this Respondent andall other parties who may act accordingly.To the same effect, see Local Union 49, Sheet MetalWorkers International Association, AFL-CIO, and its Agent,E.D. Brooks (Driver-Miller Plumbing and Heating Corp.),124 NLRB 888, 890 (1959). There being no probativeevidence that Garden or Kingston has changed its addressfor effectuation of service, I find that service upon Gardenand Kingston was effectuated by mailing process to themby registered mail at the address designated by them forservice of process. Inasmuch as it has been found thatGarden and Timely constitute a single integrated businessenterprise, service on Garden constitutes service onTimely. In any event, in view of the Board's finding that4 The record shows that Chang has leased the premises at 307-311 CanalSt., New York City, in his own name, until December 31, 1977.Chang constitutes a proper agent for service on Gardenand Timely, service on Chang was sufficient service uponGarden and Timely in this instance.I find no service on Crystal because General Counselconcedes that it went out of existence before the backpayspecification issued.B. The Motions for Summary JudgmentGeneral Counsel has moved for summary judgmentagainst Garden, Timely, Kingston, and Crystal on the basisthat they filed no answers to the specification, thusadmitting the allegations, and against Chang on the basisthat his answer does not meet the requirements of theBoard's Rules and Regulations and thus should bestricken. The Board's Rules and Regulations, Section102.54 (b) and (c), provide:(b) Contents of the answer to specification.-Theanswer to the specification shall be in writing, theoriginal being signed and sworn to by the respondent orby a duly authorized agent with appropriate power ofattorney affixed, and shall contain the post officeaddress of the respondent. The respondent shallspecifically admit, deny, or explain each and everyallegation of the specification, unless the respondent iswithout knowledge, in which case the respondent shallso state, such statement operating as a denial. Denialsshall fairly meet the substance of the allegations of thespecification denied. When a respondent intends todeny only a part of an allegation, the respondent shallspecify so much of it as is true and shall deny only theremainder. As to all matters within the knowledge ofthe respondent, including but not limited to the variousfactors entering into the computation of gross backpay,a general denial shall not suffice. As to such matters, ifthe respondent disputes either the accuracy of thefigures in the specification or the premises on whichthey are based, he shall specifically state the basis forhis disagreement, setting forth in detail his position asto the applicable premises and furnishing the appropri-ate supporting figures.(c) Effect of failure to answer or to plead specificallyand in detail to the specification.-If the respondent failsto file any answer to the specification within the timeprescribed by this section [15 days from service ofspecification] the Board may, either with or withouttaking evidence in support of the allegations of thespecification and without notice to the respondent, findthe specification to be true and enter such order as maybe appropriate. If the respondent files an answer to thespecification but fails to deny any allegation of thespecification in the manner required by subsection (b)of this section, and the failure so to deny is notadequately explained, such allegation shall be deemedto be admitted to be true, and may be so found by theBoard without the taking of evidence supporting suchallegation, and the respondent shall be precluded fromintroducing any evidence controverting said allegation.74 GARDEN FASHIONS, INC.I. Garden, Timely, Kingston, CrystalHaving found no proper service on Crystal, the Motionfor Summary Judgment against Crystal is denied. How-ever, having found that Garden, Timely, and Kingstonwere properly served and that they did not file answers tothe backpay specification as required by the Board's Rulesand Regulations, it is found that each of these Respondentshas thereby admitted the allegations of the specifications,including the allegations in paragraph VII of the specifica-tion that Kingston, together with Chang, as a successor toGarden and Timely, has operated the plant formerlyoperated by Garden and Timely at 307 Canal Street, NewYork City, engaged in the same business operations asGarden and Timely, employing substantially the samesupervisors and employees. It is therefore found thatKingston at times material to this proceeding has been anagent, successor, and assign within the meaning of theBoard's Order in this case, operating the business, throughthe agency of Chang, with knowledge of the unremediedunfair labor practices of Garden and Timely.2. ChangChang's answer to the backpay specification was ageneral objection to the assertion of jurisdiction over himin this matter and a simple, general, and undetailed denialof all the allegations of the backpay specification. Theanswer was not sworn to nor did it contain the address ofthe Respondent as required by the Rules and Regulations.Chang's attorney, Klein, was advised that this generaldenial did not constitute a sufficient answer under theRules and Regulations. Upon his assertion that he neededmore time to secure the necessary records from his client(which records had also been requested by GeneralCounsel under the terms of the Board's Order), in order toprepare a proper answer, an adjournment of 22 days wasgranted. However, no amended or supplemental answerwas ever filed for Chang, counsel stating that his client hadnot supplied him (or General Counsel) with the necessaryrecords. I find that the answer filed by Chang is not asufficient answer under the Rules and Regulations of theBoard, and it is therefore stricken, and the allegations ofthe specification, other than paragraph VII, are found tohave been admitted by Chang. I hold that the allegations ofparagraph VII are of a character that may be sufficientlycontroverted by a general denial, putting General Counselto his proof. However, as previously noted, the recordestablishes that Chang has been engaged at 307-309 CanalStreet for Garden and Timely, and continuously thereafterat the same location in the same business operations withsubstantially the same employees and supervisors. Uponthe entire record in this case it is found that Chang at timesmaterial to this matter has been an agent, successor, andI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.assign within the meaning of the Board's order in thisproceeding with knowledge of the unremedied unfair laborpractices of Garden and Timely.C. Motion To Reopen the Record To Amend theBackpay SpecificationThe backpay specification issued on August 18, 1976,alleges that the backpay period "is from July 18, 1973, thedate of [Brabham's] discharge, to the present time (and infuturo, until such time as Respondents make a valid andproper offer of reinstatement to her)." The specification, asamended at the hearing, alleged that, from the thirdquarter of 1973 through the second quarter of 1976, netbackpay due Brabham under the Board's Order was$23,010.On January 10, 1977, a motion was received fromGeneral Counsel to accept into the record an exhibitsetting forth amended computations of backpay dueBrabham for the period from the third quarter 1973through the second quarter 1976, the same period coveredby the original specification. There is indication that thismotion has been served on Kingston, Garden, Chang,Klein, and Brabham. No response to the motion has beenreceived so far as I am aware. The effect of the motion is toreduce the net backpay due Brabham until July 1, 1976,from $23,010 to $14,231. In the circumstances there isobviously no prejudice to the Respondents herein and themotion is therefore granted. The motion to amend ishereby marked Administrative Law Judge Exhibit 2, and isincluded with the formal papers in this matter.D. Remedial OrderOn the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER5Respondents Garden Fashions, Inc., Timely Sportswear,Inc., Kingston Sportswear, Inc., and Bing Fin Chang a/k/aBarry Chang, and their officers, agents, successors, andassigns, shall jointly and severally pay to Ollie Brabham forbackpay due until July 1, 1976, under the Board's Order inthis matter, Case 2-CA-13104, the amount of $14,231, withinterest thereon at the rate of 6 percent per annumcomputed in accordance with Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and without prejudice to furtherproceedings hereafter to determine backpay due under saidOrder from July 1, 1976, until such time as Respondentsmake a valid and proper offer of reinstatement to Brabhamin accordance with the Board's Order.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.75